DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Marking discloses Remotely Operated Bypass for a Suspension Damper comprising:
a main damper assembly (102, Fig: 1) comprising:
a damper tube (102, Fig: 1) comprising a damping fluid (reservoir 125 is in fluid communication with the damper cylinder 102, [0028], Fig: 1), the damper tube defining a main fluid chamber (104, Fig: 1);
a piston rod (107, Fig: 1) that is retractable and extendable in the damper tube (Fig: 1);
a main working piston (105, Fig: 1) attached to the piston rod (Fig: 1) and divides the main fluid chamber into a piston rod side and a non-piston rod side (Fig: 1);
wherein an upper zone is defined at one end of the main fluid chamber (Fig: 1) and a lower zone is defined at an end of the main fluid chamber opposite the upper zone (Fig: 1), and a mid-zone is defined between the upper zone and the lower zone (Fig: 1); and

a secondary damper tube (128, Fig: 1) defining a secondary fluid chamber (Fig: 1);
a secondary working piston 130, Fig: 1) disposed in the secondary fluid chamber and including flow channels formed therethrough (Fig: 1).
However, prior art fails to disclose wherein the main damper is configured such that when the main working piston travels in the mid-zone, fluid is caused to pass through the main working piston and the secondary working piston to generate a first damping force and when the main working piston travels in either of the upper and lower zone, fluid is caused to pass only through the main working piston to generate a second damping force, wherein the first damping force is less than the second damping force.
Prior art fails to disclose or suggest these limitation recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-13 are also allowable by virtue of their dependencies from claim 1.
Further, prior art also fails to disclose wherein the spacing of the upper port and the lower port is configured such that when the main working piston travels in the mid-zone, fluid is caused to pass through both the flow channels of the main working piston and the secondary working piston to generate a first damping force; and when the main working piston travels in either of the upper and lower zone, fluid is caused to pass only through the flow channels of the main working piston to generate a second damping .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAN M AUNG/           Examiner, Art Unit 3657         

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657